BRUCE J. RUSHALL EILEEN L. McGEEVER LUCI M. MONTGOMERY RUSHALL & McGEEVER A PROFESSIONAL LAW CORPORATION 6 CARLSBAD, CALIFORNIA 92009 TELEPHONE: (760) 438-6855 FACSIMILE: (760) 438-3026 E-MAIL: rm@rushallmcgeever.com May 10, 2010 United States Securities and Exchange Commission treet N.E. Mail Stop 4561 Washington, D.C.20549 Attn:Mr. Michael Seaman, Attorney-Advisor Re: Ministry Partners Investment Company, LLC Form S-1 Filed December 23, 2009 File No. 333-163970 Ladies and Gentlemen: This correspondence is in response to two comments delivered orally by the Staff in our telephone conversation on Friday, May 7, 2010. 1. Please provide a copy of the text of the Class A Promissory Note Rates schedule displayed on Applicant’s website. Attached is a file containing the Company’s Class A Promissory Note Rates schedule dated April 1, 2010. The rates are based on the current Indexes and calculated using the Spreads set forth in the Company’s Class A Notes prospectus. 2. Please expand the disclosure under “Plan of Distribution” regarding the time and nature of the compensation payable to two employees which may not have been in compliance with the requirements of Rule 3a4-1. RUSHALL & McGEEVER A PROFESSIONAL LAW CORPORATION United States Securities and Exchange Commission Attn: Mr. Michael Seaman, Attorney-Advisor May 10, 2010 Page 2 The Company will replace the second paragraph under “Plan of Distribution” appearing on page 84 of the Company’s prospectus with the following paragraph. “We sell our Notes through the efforts of designated employees, none of whom are registered as a broker dealer under the 1934 Act. We and our employees engaging in transactions in connection with the sale of the Notes rely on the safe harbor exclusion from the definition of a broker set forth in 1934 Act Rule 3a4-1. Among other things, this Rule requires that a person relying on the Rule cannot be compensated by the payment of commissions or other remuneration based either directly or indirectly on transactions in securities. During the period from mid-2007 through March31, 2010, one or both of two employees providing us services in connection with the offer and sale of our Notes could receive bonus compensation which was, in part, influenced by the amount of Notes we sold. Should either of these persons be found not to have satisfied the requirements of this Rule, we would bear the burden of showing that the person’s activities on our behalf did not result in the person being a broker under the 1934 Act. Our inability to do so could result in our incurring costs and possibly monetary penalties or awards which could be material.” The Company would appreciate any comments the Staff may have regarding the Company’s responses to these two comments at the Commission’s earliest convenience. If the Staff has no further comments, the Company proposes to file an additional pre-effective amendment incorporating the proposed revision to the prospectus and updating the prospectus to include the Company’s financial statements for the nine months ended March 31, 2010. If you have any questions, please contact the undersigned at your convenience. Thank you for your timely consideration of this matter. Very truly yours, /s/ Bruce J. Rushall BRUCE J. RUSHALL BJR/cak Enclosure cc: Billy M. Dodson, President Ministry Partners Investment Company, LLC MINISTRY PARTNERS™ INVESTMENT COMPANY, LLC Class A Promissory Note Rates April 1, 2010 Fixed Series 12 Months 18 Months 24 Months 30 Months 36 Months 42 Months 48 Months 54 Months 60 Months Rate 2.26% 2.36% 3.08% 3.18% 3.82% 3.87% 4.41% 4.46% 4.92% Fixed 1 APY 2.28% 2.39% 3.12% 3.23% 3.89% 3.94% 4.50% 4.55% 5.03% Rate 2.31% 2.41% 3.13% 3.23% 3.87% 3.92% 4.46% 4.51% 4.97% Fixed 5 APY 2.33% 2.44% 3.18% 3.28% 3.94% 3.99% 4.55% 4.60% 5.08% Rate 2.36% 2.46% 3.18% 3.28% 3.92% 3.97% 4.51% 4.56% 5.02% Fixed 10 APY 2.39% 2.49% 3.23% 3.33% 3.99% 4.04% 4.60% 4.66% 5.14% Rate 2.41% 2.51% 3.23% 3.33% 3.97% 4.02% 4.56% 4.61% 5.07% Fixed 25 APY 2.44% 2.54% 3.28% 3.38% 4.04% 4.09% 4.66% 4.71% 5.19% Rate 2.46% 2.56% 3.28% 3.38% 4.02% 4.07% 4.61% 4.66% 5.12% Fixed 50 APY 2.49% 2.59% 3.33% 3.43% 4.09% 4.15% 4.71% 4.76% 5.24% Rate 2.51% 2.61% 3.33% 3.43% 4.07% 4.12% 4.66% 4.71% 5.17% Fixed 100 APY 2.54% 2.64% 3.38% 3.48% 4.15% 4.20% 4.76% 4.81% 5.29% Variable Series Also applies to Class Alpha Series C and Series C Flex Series Rate 1.78% Rate 4.56% Variable 10 APY 1.80% Flex 25 APY 4.66% Rate 1.83% Rate 4.61% Variable 25 APY 1.85% Flex 50 APY 4.71% Rate 1.88% Rate 4.66% Variable 50 APY 1.90% Flex 100 APY 4.76% Rate 1.98% Rate 4.71% Variable 100 APY 2.00% Flex 250 APY 4.81% Rate 2.08% All Flex Series mature in seven years. See prospectus for details. Variable 250 APY 2.10% *Class Alpha Notes are no longer available for purchase The percentage indicated for annual yield assumes monthly compounding of interest and that the rate remains unchanged for one year. Some notes bear variable interest notes, and your yield will vary as a result. Please call Ministry Partners investment Corporation to confirm Current rates and to request a Prospectus for complete details. This announcement does not constitute an offer to sell or a request to buy, nor shall there be any sale of these securities in any state in which an offer, request or sale is not authorised. This offer is made only by our Prospectus. Securities products offered by Ministry Partners investment Corporation are not deposits of, obligations of, or guaranteed by any credit union. They are net insured or guaranteed by the NCUSIF or any other government agency or private insurer. These products Involve investment risk including possible loss of principal.
